Name: Council Regulation (EEC) No 1226/86 of 25 April 1986 extending the 1985/86 milk year for the second time
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 4. 86 Official Journal of the European Communities No L 109/ 19 COUNCIL REGULATION (EEC) No 1226/86 of 25 April 1986 extending the 1985/86 milk year for the second time THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3768/85 (2), and in particular Article 2 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 914/86 (3) extended the 1985/ 1986 milk year until 27 April 1986 ; Whereas it has proved necessary to reconsider all the problems relating to the fixing of prices for the next marketing year, which will involve delay in the fixing of these prices ; wehreas it is therefore necessary to extend the 1985/ 1986 milk year until 11 May 1986, HAS ADOPTED THIS REGULATION : Article 1 The 1985/86 milk year shall end on 11 May 1986 and the 1986/87 milk year shall begin on 12 May 1986. Article 2 This Regulation shall enter into force on 28 April 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 April 1986 . For the Council The President G. BRAKS (&gt;) OJ No L 148, 28 . 6 . 1968, p. 13 . 0 OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 84, 27. 3 . 1986, p . 1 .